DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (8,563,468).
With regard to claims 1-4 and 12, Kodama et al. teach a recording material, which reads on applicants’ thermosensitive recording medium and article, comprising a color-forming layer on a support, wherein the color forming layer comprises a color-developing composition and a color-forming compound (col. 11, lines 27-42).  The color-forming compound may be a leuco dye and the color-developing composition may be a combination of a color-developing compound according to formula (I) and one of the other color-developing agents, such as 4-hydroxy-4’benzyloxydiphenylsulfone (col. 11, lines 21-26, col. 12, lines 38-42, col. 14, lines 33, and col. 15, lines 30-34).  The compound according to formula (I) may be 2,2’-bis[4-(4-hydroxyphenylsulfonyl)phenyloxy)diethylether, which reads on the formula A of claim 4 
It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one having ordinary skill to have made the mass ratio between the color-developers any amount within the range taught in the prior art, including from 0.3:1 to 1.5:1 as claimed.
With regard to claim 12, please note that the preamble of “article” does not provide any further structure beyond what is recited in the body of the claim.  The Examiner suggests amending this claim to be a thermosensitive article comprising an article and a thermosensitive recording medium attached to the article.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (8,563,468) in view of Yamane et al. (WO 2014/126018) of which US 2015/0367663 is the national stage entry and will be used as a translation.
Kodama et al. render obvious all of the limitations of claim 1 above.  They also teach that the recording material may be a multi-layer structure having a protection layer and an undercoating layer (col. 11, lines 39-44); however, they do not specifically teach the composition of such an undercoating layer or protection layer.

Since Kodama et al. and Yamane et al. are drawn to thermal recording media, it would have been obvious to one having ordinary skill to have substituted the materials of the undercoat and protection layers of Kodama et al. with the materials disclosed in the respective layers of Yamane et al.  The results of such a substitution would have been predictable to one having ordinary skill; further, the rationale to have used the materials for the undercoat layer and the protective layer is that they would respectively provide enhanced recording sensitivity and stability against chemicals for the printed image [0072] and [0081].  Also, given the fact that the mass content of the hollow particles in the undercoat layer overlaps with the amount claimed, a prima facie case of obviousness exists.


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (8,563,468) in view of Ikeda et al. (7,476,643).
Kodama et al. render obvious all of the limitations of claim 1 above.  They also teach that the recording material may be used as a label and the recording material may have a multi-layer structure including a protection layer and an undercoating layer (col. 
Ikeda et al. teach a thermal recording material that may be made into a label including an adhesive layer on the backside of the label, wherein the adhesive may be a thermal adhesive layer, which reads on applicants’ viscous layer (col. 11, lines 1-7).  There may be a protective layer overlying the thermal coloring layer and the protective layer comprises a release agent, which means the layer reads on applicants’ release layer (col. 4, lines 1-12).  Lastly, there may be an intermediate layer, which reads on applicants’ undercoat layer, that comprises hollow particulate resin that has a hollow rate of not less than 70%, which reads on applicants’ rate of hollowness (col. 10, lines 31-55).
Since Kodama et al. and Ikeda et al. are both drawn to thermal recording media, it would have been obvious to one having ordinary skill to have substituted the materials of the undercoat and protection layers of Kodama et al. with the materials disclosed in the respective layers of Ikeda et al.  The results of such a substitution would have been predictable to one having ordinary skill.  These are known materials for forming analogous layers in thermal recording media.
Additionally, it would have been obvious to one having ordinary skill to have combined in the thermal adhesive layer of Ikeda et al. with the recording material of Kodama et al. in order to form a label.  The results of such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately.  The rationale to have used this adhesive is to make the label a linerless label, such that it saves money versus a lined label.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner notes Kodama et al. 8,420,568, which is cumulative to the above Kodama et al. rejection but also teaches a broader range of the diphenylsulfone compounds that read on applicants’ formula (1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796